DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 13 and 18 are in independent form. 
Claims 1-20 rejected on the ground of nonstatutory double patenting.
Claim(s) 1, 2, 5-9 and 13-20 are rejected under 35 U.S.C. 102(a)(2).
Claims 3, 4 and 10-12 are rejected under 35 U.S.C. 103.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10949309 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-9 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Natanzon; Assaf et al. (US 9135120 B1) [Natanzon’1].

Regarding claims 1, 13 and 18, Natanzon'1 discloses, a method comprising: receiving a request to create a snapshot of a first consistency group, comprising a first set of storage objects managed by a first node, having a synchronous replication relationship with a second consistency group comprising a second set of storage objects managed by a second node (In synchronous replication, each write may be a snapshot. When the snapshot is distributed to a replica, it may be stored in the journal volume, so that is it possible to revert to previous images by using the stored snapshots. As noted above, a splitter may mirror write from an application server to LUNs being protected by the data protection appliance. When a write is requested from the application server it may be split and sent to the appliance using a host splitter/driver (residing in the I/O stack, below any file system and volume manager, and just above any multipath driver (such as EMC POWERPATH), through an intelligent fabric switch, through array-based splitter, such as EMC CLARiiON [col. 15, ll. 40-51]. In virtual access, the system may create the image selected in a separate virtual LUN within the data protection appliance. While performance may be constrained by the appliance, access to the point-in-time image may be nearly instantaneous. The image may be used in the same way as logged access (physical), noting that data changes are temporary and stored in the local journal. Generally, this type of image access is chosen because the user may not be sure which image, or point in time is needed. The user may access several images to conduct forensics and determine which replica is required. Note that in known systems, one cannot recover the production site from a virtual image since the virtual image is temporary. Generally, when analysis on the virtual image is completed, the choice is made to disable image access [col. 60, ll. 60-col. 61, ll. 6]. The replication appliance moves metadata volume to be asymmetric synchronous replication mode (step 5215). Replication appliance 5365 notifies the API it is ready for the storage motion (step 5220) i.e. prepare bind is complete. The API binds metadata volume at replica 5311; replication appliance 5365 redirects the IOs from remote 5311 to production site 5310 (step 5225). The vmotion process starts moving the machine memory of VM 5315 to the remote site 5311 (step 5230). The VASA API unbinds the volume from the production VM 5311 (step 5240). Replication appliance 54115 flushes the data from the production site 5410 and mounts the latest point in time at the replica 5411 (step 5245) replication allows access to the replica volume directly from the replica site without redirecting the IO to the old production site. The API binds data volume at replica 5411 and the replication appliance binds when the data reaches replica site 5411 (step 5250). Virtual machine 5415 starts running at replica 5411 (step S255). In another embodiment, the replication from the production site may move to synchronous replication before step 5220, and there the flushing the data at step 5245 may not occur. In most embodiments, the production site may dictate the order of the replication on the replication site, regardless of whether the information is sent from the production site or cached on the replication site [col. 32, 11. 19-42]); 
identifying a set of splitters assigned to replicate write operations targeting the first set of storage objects as replicated write operations targeting the second set of objects (A computer implemented method, system, and computer program product for moving a consistency group from a first replication cluster to a second replication cluster, without journal loss, the method comprising moving a splitter splitting the consistency group to tracking mode, flushing pending IO to the consistency group, stopping replication, moving the consistency group to a second cluster, and starting replication of the consistency group at the second cluster [col. 2, ll. 17-24]. Refer now as well to the example embodiment of FIG. 45 which illustrates an embodiment of a method to move the system of FIG. 44a to that of 44b. Splitter 4435 is moved to tracking mode (step 4500) for the volumes of the CG to be moved. The data is flushed to the replica site, i.e. the data which is in the replication appliance memory is sent to the replica appliance (step 4510). The data is applied at the replica site, i.e. the data that arrived from the production appliance to the replica appliance is written to the replica journal (step 4515). The replication is stopped (step 4520). Splitter 4435 is in tracking mode and notified that consistency group 4475 is being moved (step 4525) to another cluster (cluster 2) [col. 46, ll. 44-56]. SOURCE SIDE--may be a transmitter of data within a data replication workflow, during normal operation a production site is the source side; and during data recovery a backup site is the source side; may be a virtual or physical site [col. 8, ll. 19-22]. TARGET SIDE--may be a receiver of data within a data replication workflow; during normal operation a back site is the target side, and during data recovery a production site is the target side; may be a virtual or physical site [col. 8, ll. 34-37]); 
instructing the set of splitters to complete the replication of pending write operations and queue incoming write operations (Natanzon'1: A computer implemented method, system, and computer program product for moving a consistency group from a first replication cluster to a second replication cluster, without journal loss, the method comprising moving a splitter splitting the consistency group to tracking mode, flushing pending IO to the consistency group, stopping replication, moving the consistency group to a second cluster, and starting replication of the consistency group at the second cluster [col. 2, ll. 16-24]. BACKUP SITE--may be a facility where replicated production site data is stored; the backup site may be located in a remote site or at the same location as the production site; a backup site may be a virtual or physical site [col. 7, ll. 25-29]. CRR: Continuous Remote Replica may refer to a full replica of a volume or a set of volumes along with a journal which allows any point in time access at a site remote to the production volume and on a separate storage array [col. 9, ll. 34-37]);
and transmitting a first request to the first node to create a first snapshot of the first consistency group and a second request to the second node to create a second snapshot of the second consistency group (Refer now to the example embodiment of FIG. 19. A first snapshot is created (step 1900) (e.g. snapshot 1820). A second snapshot is created (step 1910)(e.g. snapshot 1821). The data of the first snapshot is flushed to either a replicate site or to a marking stream (step 1915). The first snapshot is erased (step 1920) (e.g. snapshot 1820). The second snapshot is renamed to be the first snapshot (step 1925) (e.g. rename 1821 to 1820), the naming may be logical and may not otherwise change the snapshots. The system pauses for a set time and repeats steps 1910 through 1925 (step 1930) [col. 22, ll. 6-15]. A user may want to create a snapshot of volume 3820. VFA 3830 is notified to create a snapshot of the volume 3820 through an interface such as VMW's VASA interface (step 3900). In a first embodiment, the creation of the snapshot may be done in two phases, preparing a snapshot and then creating the snapshot. In a second embodiment, the creation of a snapshot may be done in one phase (step 3910). When snapshot 3825 is created a message of snapshot creation is added to journal 3850 at the replica site (step 3915). The consistency group replicating volume 3820 is configured to be replicating volume snapshot 3825 (step 3917) [col. 27, ll. 16-27]. A computer implemented method, system, and computer program product for moving a consistency group from a first replication cluster to a second replication cluster, without journal loss, the method comprising moving a splitter splitting the consistency group to tracking mode, flushing pending IO to the consistency group, stopping replication, moving the consistency group to a second cluster, and starting replication of the consistency group at the second cluster [col. 2, ll. 17-24]. Refer now as well to the example embodiment of FIG. 45 which illustrates an embodiment of a method to move the system of FIG. 44a to that of 44b. Splitter 4435 is moved to tracking mode (step 4500) for the volumes of the CG to be moved. The data is flushed to the replica site, i.e. the data which is in the replication appliance memory is sent to the replica appliance (step 4510). The data is applied at the replica site, i.e. the data that arrived from the production appliance to the replica appliance is written to the replica journal (step 4515). The replication is stopped (step 4520). Splitter 4435 is in tracking mode and notified that consistency group 4475 is being moved (step 4525) to another cluster (cluster 2) [col. 46, ll. 44-56].); and

Regarding claim 2, Natanzon'1 discloses, comprising: providing an indication that the request to create the snapshot of the first consistency group is successful based upon both the first snapshot of the first consistency group and the second snapshot of the second consistency group successfully completing (Natanzon'1: a replication may set refer to an association created between the source volume and the local and/or remote target volumes, and a consistency group contains one or more replication sets. A snapshot may be the difference between one consistent image of stored data and the next. The exact time for closing the snapshot may determined dynamically depending on replication policies and the journal of the consistency group [col. 15, ll. 32-39]. Also see [col. 27, ll. 20-27], [col. 27, ll. 40-45], [col. 45-60]).

Regarding claim 5, Natanzon'1 discloses, wherein the first set of objects comprise a plurality of logical unit numbers (LUNs) spanning across multiple volumes (Natanzon'1: Logical units are a logical entity provided by a storage system, for accessing data stored in the storage system. A logical unit is identified by a unique logical unit number (LUN). In an embodiment of the present invention, storage system 108 exposes a logical unit 136, designated as LU A, and storage system 120 exposes a logical unit 156, designated as LU B [col. 10, ll. 59-65]. In virtual access, the system may create the image selected in a separate virtual LUN within the data protection appliance. While performance may be constrained by the appliance, access to the point-in-time image may be nearly instantaneous [col. 15, ll. 60-64]. As noted above, a splitter may mirror write from an application server to LUNs being protected by the data protection appliance. When a write is requested from the application server it may be split and sent to the appliance using a host splitter/driver (residing in the I/O stack, below any file system and volume manager, and just above any multipath driver (such as EMC POWERPATH), through an intelligent fabric switch, through array-based splitter, such as EMC CLARiiON [col. 15, ll. 40-51]. In virtual access, the system may create the image selected in a separate virtual LUN within the data protection appliance. While performance may be constrained by the appliance, access to the point-in-time image may be nearly instantaneous. The image may be used in the same way as logged access (physical), noting that data changes are temporary and stored in the local journal. Generally, this type of image access is chosen because the user may not be sure which image, or point in time is needed. The user may access several images to conduct forensics and determine which replica is required. Note that in known systems, one cannot recover the production site from a virtual image since the virtual image is temporary. Generally, when analysis on the virtual image is completed, the choice is made to disable image access [col. 60, ll. 60-col. 61, ll. 6]).

Regarding claim 6, Natanzon'1 discloses, comprising: in response to receiving a rename snapshot command for the first snapshot, synchronously implementing the rename snapshot command to rename the first snapshot and a second rename snapshot command to rename the second snapshot (Natanzon'1: Refer now to the example embodiment of FIG. 19. A first snapshot is created (step 1900) (e.g. snapshot 1820). A second snapshot is created (step 1910)(e.g. snapshot 1821). The data of the first snapshot is flushed to either a replicate site or to a marking stream (step 1915). The first snapshot is erased (step 1920) (e.g. snapshot 1820). The second snapshot is renamed to be the first snapshot (step 1925) (e.g. rename 1821 to 1820), the naming may be logical and may not otherwise change the snapshots. The system pauses for a set time and repeats steps 1910 through 1925 (step 1930) [col. 22, ll. 5-15, 39-44]).

Regarding claim 7, Natanzon'1 discloses, comprising: replicating operations targeting the first consistency group to the second consistency group during the synchronous implementation of the rename snapshot command and the second rename snapshot command (Natanzon'1: Refer now to the example embodiment of FIG. 19. A first snapshot is created (step 1900) (e.g. snapshot 1820). A second snapshot is created (step 1910)(e.g. snapshot 1821). The data of the first snapshot is flushed to either a replicate site or to a marking stream (step 1915). The first snapshot is erased (step 1920) (e.g. snapshot 1820). The second snapshot is renamed to be the first snapshot (step 1925) (e.g. rename 1821 to 1820), the naming may be logical and may not otherwise change the snapshots. The system pauses for a set time and repeats steps 1910 through 1925 (step 1930) [col. 22, ll. 5-15, 39-44]).

Regarding claim 8, Natanzon'1 discloses, facilitating the creation of the first snapshot and the second snapshot while the synchronous replication relationship is in a synchronous state (Natanzon'1: A computer implemented method, system, and computer program product for moving a consistency group from a first replication cluster to a second replication cluster, without journal loss, the method comprising moving a splitter splitting the consistency group to tracking mode, flushing pending IO to the consistency group, stopping replication, moving the consistency group to a second cluster, and starting replication of the consistency group at the second cluster [col. 2, 11. 16-24]).

Regarding claim 9, Natanzon'1 discloses, wherein a storage object within the first set of storage objects comprises a file (Natanzon'1: VFA 610 also consumes block device 630 from block storage 640 and creates a file system over the exposed block storage device 630, the file system may be a distributed file system and files may be accesses also by other hypervisors running a similar VFA. VM 605 sends IO to VFA 610 to File 620. Splitter 625 splits IO to DPA 635 [col. 18, ll. 50-55]).

Regarding claims 14 and 19, Natanzon'1 discloses, in response to a timer timing out before creation of the first snapshot, transition the synchronous replication relationship to an out-of-sync state based upon a policy setting (Natanzon'1: Refer now to the example embodiment of FIG. 19. A first snapshot is created (step 1900) (e.g. snapshot 1820). A second snapshot is created (step 1910)(e.g. snapshot 1821). The data of the first snapshot is flushed to either a replicate site or to a marking stream (step 1915). The first snapshot is erased (step 1920) (e.g. snapshot 1820). The second snapshot is renamed to be the first snapshot (step 1925) (e.g. rename 1821 to 1820), the naming may be logical and may not otherwise change the snapshots. The system pauses for a set time and repeats steps 1910 through 1925 (step 1930) [col. 22, ll. 6-15]. A user may want to create a snapshot of volume 3820. VFA 3830 is notified to create a snapshot of the volume 3820 through an interface such as VMW's VASA interface (step 3900). In a first embodiment, the creation of the snapshot may.  be done in two phases, preparing a snapshot and then creating the snapshot. In a second embodiment, the creation of a snapshot may be done in one phase (step 3910). When snapshot 3825 is created a message of snapshot creation is added to journal 3850 at the replica site (step 3915). The consistency group replicating volume 3820 is configured to be replicating volume snapshot 3825 (step 3917) [col. 27, ll. 16-27]. The Volume is added to CG B, both source and target of the volume are added (step 4230). A bookmark indicating the addition of the volume to CG B is created in CG B (step 4240). The splitter is configured to split IOs to CG B (step 4245). CG B starts replicating the new volume, reads the changes tracked in the splitter and send the changes to the replica volume (step 4250). In some embodiments, as the volumes are being moved IO may continue to arrive to the volume, these IO may be the only data that is out of synchronization [col. 28, ll. 35-44]).

Regarding claims 15 and 20, Natanzon'1 discloses, in response to a timer timing out before creation of the second snapshot, transition the synchronous replication relationship to an out-of-sync state based upon a policy setting (Natanzon'1: Refer now to the example embodiment of FIG. 19. A first snapshot is created (step 1900) (e.g. snapshot 1820). A second snapshot is created (step 1910)(e.g. snapshot 1821). The data of the first snapshot is flushed to either a replicate site or to a marking stream (step 1915). The first snapshot is erased (step 1920) (e.g. snapshot 1820). The second snapshot is renamed to be the first snapshot (step 1925) (e.g. rename 1821 to 1820), the naming may be logical and may not otherwise change the snapshots. The system pauses for a set time and repeats steps 1910 through 1925 (step 1930) [col. 22, ll. 6-15]. A user may want to create a snapshot of volume 3820. VFA 3830 is notified to create a snapshot of the volume 3820 through an interface such as VMW's VASA interface (step 3900). In a first embodiment, the creation of the snapshot may.  be done in two phases, preparing a snapshot and then creating the snapshot. In a second embodiment, the creation of a snapshot may be done in one phase (step 3910). When snapshot 3825 is created a message of snapshot creation is added to journal 3850 at the replica site (step 3915). The consistency group replicating volume 3820 is configured to be replicating volume snapshot 3825 (step 3917) [col. 27, ll. 16-27]. The Volume is added to CG B, both source and target of the volume are added (step 4230). A bookmark indicating the addition of the volume to CG B is created in CG B (step 4240). The splitter is configured to split IOs to CG B (step 4245). CG B starts replicating the new volume, reads the changes tracked in the splitter and send the changes to the replica volume (step 4250). In some embodiments, as the volumes are being moved IO may continue to arrive to the volume, these IO may be the only data that is out of synchronization [col. 28, ll. 35-44]).

Regarding claim 16, Natanzon'1 discloses, in response to a timer timing out before creation of the first snapshot, maintain the synchronous replication relationship in an in-sync state based upon a policy setting (Natanzon'1: A computer implemented method, system, and computer program product for moving a consistency group from a first replication cluster to a second replication cluster, without journal loss, the method comprising moving a splitter splitting the consistency group to tracking mode, flushing pending IO to the consistency group, stopping replication, moving the consistency group to a second cluster, and starting replication of the consistency group at the second cluster [col. 2, 11. 16-24]).

Regarding claim 17, the combination of Natanzon'1 and Natanzon'2 discloses, in response to a timer timing out before creation of the second snapshot, maintain the synchronous replication relationship in an in-sync state based upon a policy setting (Natanzon'1: A computer implemented method, system, and computer program product for moving a consistency group from a first replication cluster to a second replication cluster, without journal loss, the method comprising moving a splitter splitting the consistency group to tracking mode, flushing pending IO to the consistency group, stopping replication, moving the consistency group to a second cluster, and starting replication of the consistency group at the second cluster [col. 2, 11. 16-24]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon; Assaf et al. (US 9135120 B1) [Natanzon’1] in view of Natanzon; Assaf et al. (US 8745004 B1) [Natanzon’2].

Regarding claim 3, Natanzon'1 teaches all the elements of claim 1.
However Natanzon'1 does not explicitly facilitate comprising: in response to the first snapshot and the second snapshot being successfully created, instructing the set of splitters to process queued write operations and to resume replicating subsequently received write operations.
Natanzon'2 discloses, comprising: in response to the first snapshot and the second snapshot being successfully created, instructing the set of splitters to process queued write operations and to resume replicating subsequently received write operations (Example embodiments of the present invention provide a method, an apparatus and a computer-program product for reverting from a production volume to a snapshot. The method includes notifying a splitter that a production volume is reverted to the snapshot. The method also includes notifying the splitter that the revert is completed and then resuming replicating to the snapshot [col. 1, ll. 64-col. 2, ll. 3]. In a further example embodiment illustrated in the flow diagram of FIG. 4C, before the storage 308 can complete reverting the snapshot S, to resume replication of the production volume V (e.g., step 430 of FIG. 4A), the storage 308 may notify the splitter 310 of dirty locations in the snapshot S (i.e., the locations which changed in volume V during the revert process) (431). Metadata of those dirty locations then may be tracked in the splitter 310 (432) and read from the splitter by the production site DPA 312 (433) to be synchronized with the replication volume V' (434). Likewise, to notify the splitter 310 that the revert is complete (e.g., step 420 of FIG. 4A), the storage 308 may take down the revert flag [col. 11, ll. 15-26]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Natanzon'2’s system would have allowed Natanzon'1 to facilitate a system responsive to the first snapshot and the second snapshot being successfully created, instructing the splitter to process queued incoming write operations and to resume splitting new incoming write operations. The motivation to combine is apparent in the Natanzon'1’s reference, because there is a need for (i) minimize the down time, in which the organization production site data is unavailable, during a recovery, and (ii) enable recovery as close as possible to any specified point in time within a recent history.

Regarding claim 4, the combination of Natanzon'1 and Natanzon'2 discloses, comprising: maintaining the second consistency group as a backup of the first consistency group based upon the [synchronous] replication relationship (Natanzon'1: A computer implemented method, system, and computer program product for moving a consistency group from a first replication cluster to a second replication cluster, without journal loss, the method comprising moving a splitter splitting the consistency group to tracking mode, flushing pending IO to the consistency group, stopping replication, moving the consistency group to a second cluster, and starting replication of the consistency group at the second cluster [abstract]. Also see [col. 2, ll. 17-24], [col. 15, ll. 21-40], [col. 20, ll. 30-41]).
Synchronous (Natanzon'2: a replication set refers to an association created between the source volume and the local and/or remote target volumes, and a consistency group contains one or more replication sets. A snapshot is the difference between one consistent image of stored data and the next. The exact time for closing the snapshot is determined dynamically depending on replication policies and the journal of the consistency group. In synchronous replication, each write is a snapshot. When the snapshot is distributed to a replica, it is stored in the journal volume, so that is it possible to revert to previous images by using the stored snapshots [col. 30, ll. 61-67]).

Regarding claim 10, the combination of Natanzon'1 and Natanzon'2 discloses, wherein a storage object within the first set of storage objects comprises a logical unit number (LUN) (Natanzon'2: When the I/O transfer to the LUN B is complete, the storage array 108a will send a transfer ready message to the host 104' writing to LUN A and the new data will be written to LUN A [col. 23, ll. 9-12]).

Regarding claim 11, the combination of Natanzon'1 and Natanzon'2 discloses, abandoning the creation of the first snapshot based upon a timer timing out (Natanzon'2: Accordingly, in an example embodiment of the present invention illustrated in FIGS. 3 and 4A, the storage 308 notifies the splitter 310 that the production volume V requires reverting to the snapshot S, for example, if the production volume V has become corrupted, or for any other reason. The splitter 310 then stops replication of the production volume V (410). For example, when the storage 308 notifies the splitter 310 of the revert, the splitter 310 stops replication of the production volume V for a short period of time to avoid an inconsistent point in time. The revert may be reflected in the splitter 310 by the storage 308 setting a revert flag in the splitter 310 [col. 10, ll. 48-59]).

Regarding claim 12, the combination of Natanzon'1 and Natanzon'2 discloses, abandoning the creation of the second snapshot based upon a timer timing out (Natanzon'2: Accordingly, in an example embodiment of the present invention illustrated in FIGS. 3 and 4A, the storage 308 notifies the splitter 310 that the production volume V requires reverting to the snapshot S, for example, if the production volume V has become corrupted, or for any other reason. The splitter 310 then stops replication of the production volume V (410). For example, when the storage 308 notifies the splitter 310 of the revert, the splitter 310 stops replication of the production volume V for a short period of time to avoid an inconsistent point in time. The revert may be reflected in the splitter 310 by the storage 308 setting a revert flag in the splitter 310 [col. 10, ll. 48-59]).


Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/2/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154